DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 13 June 2022 is acknowledged.  The traversal is on the grounds that there is no search burden.  This is not found persuasive because there is a search burden. Applicant’s assertion that a search for any of the species would encompass a search for all the species is not supported by any evidence or argument. In fact, the mutually exclusive species require different searches by definition and there is no reason why any given prior art reference would disclose the details of more than one different species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 objected to because of the following informalities: The grammar of the claim is inconsistent. Specifically, the verb tense changes from line to line. Compare, for example, “wherein the treatment tool having” and “the end effector includes.” Further, in claims with a number of elements, where one element does something, it is typical for that clause to begin “wherein.” But in claim 1 the claim transitions from discussing the end effector which is part of the treatment tool to discussing the processor which is part of the power supply without any transition (i.e. “the processor sets”). A generous interpretation results in a claim that is unnecessarily difficult to understand. Appropriate correction is requested in line with standard English and common patent application practice.
Claim 13 is objected to for similar reasons as discussed above. For example, there is no comma between “a treatment target” and “wherein the treatment tool.” Such missions and inconsistencies make it unnecessarily difficult to interpret claims that are already complicated.
Claim 14 is objected to for similar reasons as discussed above. The comma in the preamble is inappropriate. If comma use is desired, the claim should read “further comprising.”
Claim  15 is objected to for similar reasons as discussed above, particularly as discussed in claim 1 regarding verb tense.
The withdrawn claims have not been considered in depth but it seems highly likely they are subject to the same issues (compare, for example, the inconsistency between the preambles of claim 2 and claim 5).

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, 11 and 12, there are two issues which render claim 1 indefinite. First, the phrase “the processor sets to increase an output” is unclear. More specifically it is unclear what “sets” is referencing: sets what? It is unclear if the claim is attempting to recite the processor increase an output of electric energy (e.g. wherein the processor is configured to increase an output) or if the claim is attempting to recite the processor sets another element which increases the output (e.g. wherein the processor sets the power supply device [?] to increase an output of electric energy). Second, the phrase “electric element at in a second state” appears to either be missing one or more words or to have one or more extra words. Claims 2-4, 11 and 12 depend from claim 1 and are therefore also indefinite. 
Regarding claim 2, it is unclear what the relationship is between the pair of clamp members and the end effector recited in claim 1.
Regarding claim 2, there is no antecedent basis for “bend state.”
Regarding claims 11 and 12, there is no antecedent basis for “the parameter” or “the control target value.”
Regarding claims 11 and 12, the claim recites that the processor acquires a first and second value “as the parameter in a position” which renders the claim indefinite because it is unclear how a parameter can be in a position. Parameters are numbers and “position” is in context describing a physical position. That the claim later recites that the electric element is high or low “in a position” only deepens the ambiguity both for the reason discussed above and because it is not clear if this position is the same or a different position from the one (or ones) previously recited. Alternatively or additionally, it is unclear what elements are in these various positions such that values can be acquired and energy can be applied.
Regarding claims 13 and 14, claim 13 recites “a housing being detachably attach to the proximal end” which renders the claim indefinite. Claim 14 depends on claim 13 and is therefore also indefinite. 
Regarding claim 15, the claim recites that a sensor outputs a detected result to cause a processor to acquire a parameter. It is unclear what limitation the claim is reciting. More specifically is unclear how a processor receiving a first value from a sensor (i.e. the output) allows or causes the processor to receive a second value (i.e. the parameter). Additionally, the claim recites that “the electric energy that is output in a state where the pressor performs output control,” which is also unclear. Unfortunately that clause is so unclear the examiner cannot even guess as to the intended meaning.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asher (US 2017/0000552).
  Regarding claims 1, 2, 4 and 13-15, Asher discloses a treatment system with a power supply and a treatment tool (fig. 1), where the treatment tool includes a sheath, a housing and an end effector with clamps (fig. 2) and electric elements for treating tissue (paragraph [0034]). The power supply includes a processor (i.e. whatever allows the power supply to perform the functions recited by Asher). Asher teaches power changes with the angle between the jaws (paragraph [0088]), where the angle between the jaws is related to an angle between the jaws and the shaft. Wherever the angle value is derived can be considered an angle “sensor.” This teaching includes that the energy is highest (or higher) when the jaws are open and lowest (or lower) when the jaws are closed ([0088]), where jaws-open and jaws-closed correspond to positions where there is a predetermined angle between the sheath and end effector and where the sheath and end effector are straight in line, respectively. Thus the end effector bends with respect to the sheath. The angle is understood to be a bent state of the end effector and literally any parameter of a forceps device can be considered “related to” any other parameter of such a device. Further, the power set by Asher is understood to be or include a “control target value.” Asher does not specifically disclose the end effector is configured to detachably attach to the sheath or that the sheath is configured to detachably detach to the housing. However, making elements separable is an obvious modification (MPEP 2144.04(V)(C)) and Applicant has not disclosed how making the end effector separable from the sheath produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Asher to include any part being separable or integral with any other part, including the end effector being separable from the sheath being separable from the housing, that would produce the predictable result of allowing the device to be disassembled and reassembled in a desired manner.
Regarding claim 11, as best understood, the device of Asher as discussed above discloses a processor which performs the steps in that the energy is increased when the angle is high (which will always have different values depending on the starting location and frame of reference, e.g. 45 and 135 [one “high” and one “low”] of 180 degrees representing the same two lines), i.e. when the jaws are open, relative to when the angle is low, i.e. when the jaws are closed.
  Regarding claim 12, while the claim is indefinite and it is not clear what the limitations of the claim are, Asher at least discloses a relationship between angle of jaw closer and gripping force ([0088]), where both change as the jaws are closed, such that Asher is understood to control “the parameter” based on gripping force as well as angle.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asher in view of Allen (US 2015/0313667).
Regarding claim 3, Asher does not specifically disclose how the bend angle of the end effector with respect to the sheath is acquired. However, jaw angle sensors are common in the art. Allen, for example, discloses an electrosurgical forceps device and teaches that a sensor ([0075]) can be used to collected jaw angle information (which, as noted above, is also jaw/shaft angle information). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known structure for collecting angle information in the device of Asher, including a sensor on the treatment tool as taught by Allen, that would produce the predictable result of allowing the power supply/processor to have angle information. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the functional equivalence of flexible jaw attachment elements and hinged attachment elements, see for example paragraph [0041] of US 2014/0094795 to Keller and compare figures 1 and 4 of US 2012/0101484 to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794